DETAILED ACTION
Claim Objections
Claim 17 is objected to because of the following informalities: the term “the” should be inserted between “or” and “at” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5-7, 13, 18, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the other switching position" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the switching position" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other switching position" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “another switching position” in line 6. This limitation is indefinite because it is unclear if this “another switching position” is the same as the “another switching position” recited in claim 1, or an additional switching position. Therefore, claim 6 is indefinite.
Claim 7 recites the limitation "the other switching position" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “a first connection” and “a second connection” in lines 3-5. These limitations are indefinite because it is unclear if they are the same as the “at least one connection” defined in claim 12, the claim from which claim 13 depends. Therefore, claim 13 is indefinite.
Claim 18 recites the limitation "the other switching position" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations “a first into a second switching position” in line 12. This limitation is indefinite because it is unclear if they are the same as the “a switching position into a second switching position” defined in lines 3-4. Therefore, claim 20 is indefinite.
Claim 21 recites the limitation "the switching positions" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 4, 8-12, 14-17, and 19 are allowed.
Claims 3, 5-7, 13, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner's statement of reasons for allowance: it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the control device being configured such that for moving the valve element from one switching position into another switching position, the control device reduces the speed of the drive motor and, when the pressure in the pump casing has dropped to such an extent that the valve element is no longer fixed on the contact surface and the valve element has been moved into the other switching position, the control device increases the speed of the drive motor again. These limitations, in combination with the valve element being movable between two switching positions by way of a flow which is produced by the impeller, wherein least one section of the valve element is movable from a released position into a bearing position, in which the at least one section of the valve element is fixed on a contact surface, by way of pressure which is produced by the impeller in the pump casing, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Janette and Thies references each disclose impeller pumps with valve arrangements, but they lack the claimed control device limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746